UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 28, 2007 ARROW INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 0-20212 23-1969991 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 2400 Bernville Road, Reading, Pennsylvania 19605 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(610) 378-0131 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ARROW INTERNATIONAL, INC. Item 2.02.Results of Operations and Financial Condition. On June 28, 2007, Arrow International, Inc. issued a press release announcing its results of operations for its third fiscal quarter and nine months ended May 31, 2007.A copy of this press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Form 8-K shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as may otherwise be expressly stated in such a filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description 99.1 Press release dated June 28, 2007 issued by Arrow International, Inc. 2 ARROW INTERNATIONAL, INC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARROW INTERNATIONAL, INC. Date: June 28, 2007By:/s/ Frederick J. Hirt Frederick J. Hirt Chief Financial Officer and Senior Vice President-Finance (Principal Financial Officer and Chief Accounting Officer) 3 EXHIBIT INDEX Exhibit Number Description of Exhibit Method of Filing 99.1 Press release dated June 28, 2007 issued by Arrow International, Inc. Furnished herewith. 4
